Citation Nr: 0212016	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits for a bladder injury and 
impotence pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.

The current appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to 
compensation benefits for a bladder injury and impotence 
pursuant to the provisions of 38 U.S.C.A. § 1151.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
April 2001, a transcript of which has been associated with 
the claims file.

In May 2001 the Board remanded this case to the RO for 
additional development and adjudicative action.

In January 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that the residuals of the surgery for the benign 
bladder mass removed in October 1997 or other VA treatment 
did nor result in additional disability including bladder 
injury and impotence as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA.




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 
38 U.S.C.A. § 1151 for bladder injury and impotence have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

October 1997 VA Medical Center (MC) hospital records show 
admission for a diagnosis of bladder mass thought to be 
contributing to irritative symptoms.  It was noted that the 
veteran had a seven month history of lower tract obstructive 
signs and lower tract irritative symptoms.  He had received a 
transrectal ultrasound with biopsy in July 1997, which was 
benign prostatic hypertrophy (BPH)/prostate-specific antigen 
(PSA) 4.96 in July 1997.  

The veteran complained of decreased force of stream, 
hesitancy, dribbling, intermittency, frequency, five times 
daily and nocturia times three.  No gross hematuria or 
dysuria was noted. 

The veteran signed a consent form for surgery which indicated 
that he was notified of the attendant risks and expected 
results.  

He underwent a transurethral resection of the bladder tumor 
without complications.  The bladder tumor mass was benign on 
pathology report.  Biopsy report showed a diagnosis of 
eosinophilic cystitis.  Postoperatively, his hospital course 
was with normal convalescence.  

The veteran was transferred to the floor with a Foley 
catheter in place.  On postoperative day one, his urine 
output was essentially clear and he was afebrile.  The 
catheter was discontinued.  He was given a voiding trial 
which he passed satisfactorily.  He was discharged to home in 
satisfactory condition.  

A November 1997 VA genitourinary outpatient medical record 
shows the veteran with a history of bladder surgery in 
October 1997.  It was noted that his symptoms had improved 
with medication.  He reported "pain with arthritis" 
secondary to bladder surgery.  

The examiner noted that the veteran's condition was stable 
with treatment and he should return to the clinic in three 
months for follow-up.  

The examiner stated that he would not give the veteran pain 
medicine because he did not believe that the recent VA 
surgery for removal of a bladder mass was contributing to the 
veteran's pain.  He was scheduled to be seen at the impotence 
clinic in January.  

On November 28, 1997, the veteran filed a claim of 
entitlement to compensation benefits for a bladder injury and 
impotence pursuant to the provisions of 38 U.S.C.A. § 1151.

A December 1997 VA medical report shows the veteran was 
confronted over seeing multiple providers for narcotics.  He 
admitted to being "very sick".  He was offered help to wean 
off Valium.  His name was put in the Red Flag Chart to not 
give narcotics.  

A February 1998 VA medical record refers to treatment for 
erectile dysfunction.  

An April 1998 private medical statement refers to an elevated 
PSA reflective of prostate enlargement.  It was recommended 
that the veteran see a urologist for further evaluation and 
possible biopsy.  

In April 2001, the veteran was afforded a Travel Board 
hearing in Montgomery, Alabama held before the undersigned.  
The hearing transcript (T.) is on file.  He noted that 
following VA bladder surgery, he had extensive pain for which 
his private doctor gave him medication.  T-6, 10.  He 
reported having problems with his kidneys and having to take 
medication.  T-11.  He was taking Lasix for bladder related 
problems.  T-11.  He had not used a catheter in a year.  T 
11-12.  He was having pain on urination and urinary 
incontinence.  T-16.  Pain and impotence were the main 
disabilities that he incurred as a result of VA bladder 
surgery.  T-17.

In June 2001 the RO notified the veteran of the significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This notice advised him to submit 
additional evidence in support of his claim.  The veteran was 
requested to notify VA of all pertinent VA and non VA medical 
providers with information relevant to his claim. 

It advised him that he could submit it himself or 
sufficiently identify such evidence and complete a VA Form 
21-4142 so that VA could obtain it for him.  The veteran did 
not respond.   

In December 2001 the veteran underwent a special VA 
genitourinary examination for the purpose of ascertaining 
whether he incurred additional genitourinary disability as a 
result of VA genitourinary care in October 1997 or anytime 
proximate thereto.  The veteran's age was noted as seventy-
two years old.  

It was noted that the veteran was concerned about taking 
fluid pills.  He took Lasix, twice daily.  Otherwise, he 
retained fluid.  It was noted that in 1997 he wore a catheter 
for a week.  Following removal of the catheter he voided well

It was noted as medical history that a transurethral 
resection of the prostate was preformed in July 1997.  The 
prostate biopsy was noted as normal.  He had a Foley catheter 
placed on October 12, 1997 in a private hospital.  A history 
of bladder tumor removal was noted.

Examination findings resulted in diagnostic impressions of 
status post transurethral resection of the prostate; status 
post bladder tumor resection in the past and occasional 
incontinence as well as frequency of urination.  An x-ray of 
the bladder was without evidence of acute process, calculi, 
masses or obstructing lesions.  

Following a comprehensive review of the veteran's claims file 
and examination findings the medical specialist opined that 
the record was without evidence of a bladder injury and that 
there was no evidence of negligent treatment by VA resulting 
in a genitourinary disorder.  


Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151, underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  Here, the veteran's request for 
benefits under 38 U.S.C.A. § § 1151 was filed on November 28, 
1997; thus, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151.  
VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) 
provide, in pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, 

and the proximate cause of the disability or death was--(A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or  (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United State Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the veteran attended a Travel 
Board hearing before the undersigned at the RO in April 2001.  
The hearing transcript is on file.  Moreover, he was given 
notice of the information/medical evidence necessary to 
substantiate his claim. 

Moreover, the issue on appeal was remanded by the Board in 
May 2001, for additional development of the record to include 
a special genitourinary examination with medical opinion 
regarding the veteran's claim for 38 U.S.C.A. § 1151 
benefits.  

The record presently consists of private and VA medical 
records with a special genitourinary examination and 
pertinent medical opinion.  The extensive record provides a 
complete basis for determining the issue on appeal.  

In June 2001 the RO sent a specific VCAA notice to the 
veteran.  This notice advised him to submit additional 
evidence in support of his claim.  It advised him that he 
could submit it himself or sufficiently identify such 
evidence and complete a VA Form 21-4142 so that VA could 
obtain it for him.  

Such notice sufficiently placed him on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).
38 U.S.C.A. § 1151

The veteran's claim for compensation benefits pursuant to the 
provisions of 
38 U.S.C.A. § 1151 was filed on November 28, 1997.  
Accordingly, the criteria applicable to the veteran's case 
are those made effective October 1, 1997. VAOPGCPREC 40-97.

On October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were 
amended to include the requirement of fault, requiring that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The veteran seeks compensation benefits for genitourinary 
disability he has claimed as a bladder injury and impotence 
as secondary to the removal of a bladder tumor mass by 
transurethral resection of the bladder tumor performed in 
October 1997 by VA. 

The Board notes that the record shows that following a 
comprehensive review of the claims file and genitourinary 
examination in December 2001, a VA genitourinary medical 
specialist opined that the record was without evidence of a 
bladder injury and that there was no evidence of negligent 
treatment by VA resulting in a genitourinary disorder.  
Moreover, the medical opinion of record shows that the 
veteran's complaints of pain were not due to bladder surgery.

There is no medical opinion of record in this case which 
indicates that the veteran developed additional disability 
including bladder injury and impotence resulting from 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault by VA, or that it was an event not 
reasonably foreseeable.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

However, as a layperson, the veteran is not competent to 
provide the required nexus evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether any 
additional genitourinary disability including bladder injury 
and impotency the veteran may have is related to VA 
hospitalization, medical or surgical treatment, or 
examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Since the veteran has not submitted medical, or otherwise 
competent evidence showing that he developed additional 
genitourinary disability including bladder injury and 
impotence as a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA in furnishing him treatment; or that 
the genitourinary disability was an event not reasonably 
foreseeable, the appeal is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for genitourinary disability including 
bladder injury and impotency.  Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a bladder injury and 
impotence is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

